Detailed Action
Acknowledgements
This action is in response to the claims filed May 11, 2022. 
Claims 1-8 are pending. 
Claims 1,2, 5, 6, 7 have been examined.
Claims 3, 4 & 8 have been withdrawn below. 

Restrictions
Applicant’s election without traverse of Invention I (claims 1,2, 5, 6, 7) in the reply filed on May 11, 2022 (“Restriction Response”) is acknowledged.
Furthermore, Applicant’s election without traverse of Species A (Figure A) in the Restriction Response is acknowledged. In the Restriction Response, Applicants submit that claims 1,2, 5, 6, 7 are readable on the elected Species A.
Accordingly, claims 3, 4 & 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the Restriction Response.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 & 7 are rejected under 35 U.S.C. 101 because the claims are directed to a non-statutory subject matter.
Claim 1, for example, recites in the preamble A capital management system…., comprising:”
The body of claim 1 recites the following elements: “smart contract”, capital module”, "smart wallet” …etc. Because Applicant’s specification does not lexicographically define the noted above elements, the Examiner uses the broadest reasonable interpretation to interpret said elements to be directed to software, per se.  Therefore claim 1 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  For these reasons, claims 1-2 & 7 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be non-statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 & 6 are rejected under 35 U.S.C. § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 5 recites “sanctioning withdrawal of capital from a smart contract configured to release capital upon request of the client” which renders the claim indefinite. It would be unclear to a person of ordinary skill in the art to determine whether the capital is sanctioned or released. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2, 5, 6, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durvasula et al. (US 20180075453 Al) (“Durvasula”). 

As per claims 1 & 5, Durvasula discloses: 
a client's capital blockchain-secured smart contract including a client-sanctioned withdrawal of capital module (payer digital wallet) configured to release capital upon request of the client (¶¶ [0006], [0007], [0027], [0028] [0034], [0039]; fig. 1); and 
an electronic-creditor-entity-activated client smart wallet (payee digital wallet), the smart wallet including an interrogation module (¶¶ [0028], [0054]; fig. 1), 
the client's capital blockchain-secured smart contract (contract A) interconnected with the client smart wallet interrogation module and the electronic creditor entity (¶¶ [0029], [0034], [0035]), 
wherein the smart wallet interrogation module is configured to 
interrogate the client's capital blockchain-secured smart contract and verify the status of the smart contract A of predetermined terms and requirements of the credit entity (e.g. checking user’s account balance or risk assessment) (¶¶ [0034], [0053]) and, 
upon verification, activate the sanctioned withdrawal of capital module (¶¶ [0053], [0056] [0057]) and 
transfer payment from the client's capital blockchain-secured smart contract to the smart wallet, the smart wallet configured to automatically transfer (e.g. via smart contract/blockchain) funds to the creditor entity (¶¶ [0052]-[0054], [0057]) .

As per claims 2 & 6, Durvasula discloses as shown above. 
Durvasula further discloses wherein the creditor entity is a credit card system or any online or partially-online payment system (¶¶ [0091]). 

As per claim 7, Durvasula discloses as shown above. 
Durvasula further discloses wherein the creditor entity is a credit card system or any online payment system (¶¶ [0091]). 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 
2017 /0330159 Al 
The custodial block chain network is a distributed network
of systems, including at least a first entity system, a second
entity system, and a custodian entity system, wherein the
network allows the first entity to quickly, securely, and easily
allocate resources associated with a first user, via an electronic
contract stored in the block chain, from the first entity
to a second user associated with a second entity. The
custodian entity system provides, through the use of the
network, resource pools for the first and the second entities,
and holds allocated resources from the first entity system
until acceptance of the electronic contract. Upon acceptance
of the electronic contract, the resources are released by the
custodian entity to the resource pool associated with the
second entity allowing the second entity to provide the
allocated resources to the second user.
US 2018/0068130 Al
An apparatus maintains a segregated database in a multiple
distributed ledger system. The apparatus includes a storage
device that stores software instructions for controlling a
processor that when executed by the processor configure the
processor to: create distributed ledgers, each created distributed
ledger being associated with a respective individual
profile; maintain a segregated database apart from the distributed
ledgers including, for each individual profile, profile
balance data; and process a data exchange between exchanging
profiles. To process the data exchange, the processor is
configured to receive data exchange data regarding parameters
of the data exchange; approve the data exchange based
on a check of the data exchange data against profile balance
data in the database; access the distributed ledgers associated
with the exchanging profiles; and cause a distributed
ledger data exchange corresponding to the data exchange to
be added to the accessed distributed ledgers when the data
exchange is approved.

US 2017/0109748 Al
Distributed crypto currency chargeback systems and methods
include at least one system provider device receiving,
through a network from a payer device associated with a
payer, a chargeback report associated with a first transaction
of a plurality of transactions performed using a distributed
crypto currency, where the first transaction involves the
payer and a payee. The at least one system provider device
publishes the chargeback report in a chargeback ledger. The
at least one system provider device receives, through the
network from a payee device associated with the payee
subsequent to publishing the chargeback ledger including
the chargeback report, a chargeback response associated
with the first transaction. The at least one system provider
device then publishes the chargeback response in the chargeback
ledger.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685